Citation Nr: 1726820	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  04-30 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Stephen Cristal, Attorney


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to January 1980 and from March 1983 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Atlanta, Georgia, currently holds jurisdiction over the claim.  

The case was remanded in June 2006, December 2009, October 2010, September 2011, November 2012, and October 2014 for additional development.  Furthermore, the issue was remanded in November 2012 and October 2014 in order to obtain clarification regarding the Veteran's request for a hearing.  According to a February 2014 report of contact, the Veteran's attorney requested a "Travel Board video hearing."  The record reflects that copies of the Board's October 2014 remand sent to the Veteran and her representative were returned as undeliverable.  

In Reports of Contact in January 2015, the Agency of Original Jurisdiction (AOJ) determined that the Veteran had moved to a new address in Philadelphia, Pennsylvania.  Additionally, her attorney reported an address change from Haddonfield, New Jersey, to Cherry Hill, New Jersey.  Unfortunately, the AOJ re-sent a copy of the Board's October 2014 remand, as well as a February 2015 notice to report for a Board video-conference hearing, to the old addresses of record for both the Veteran and her attorney.

In April 2015, the Veteran contacted VA requesting the opportunity for a Board video-conference hearing.  In light of the inadequate notice to the Veteran, the Board found that the Veteran should be rescheduled for a video-conference hearing before the Board.  See 38 C.F.R. § 20.700 (2016).

In April 2016, the RO sent the Veteran a notice letter indicating that her case had been remanded in order to afford her the opportunity to testify at a Board hearing.  In May 2016, the Veteran submitted a response to the notice letter indicating that she wanted to withdraw her hearing request and that she wanted her case forwarded to the Board for adjudication.  Therefore, the Board finds that the Veteran has withdrawn her request for a Board hearing. 

In light of the above actions, the Board finds that the AOJ has substantially complied with the remand orders and no further action is necessary in this regard as to the claim decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

A bilateral foot disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including her service treatment records (STRs), post-service treatment records, VA examination reports, and statements submitted in support of her claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for service connection for a bilateral foot disorder.

I.  Background

The Veteran's STRs are silent for any complaints, treatment or diagnosis of any bilateral foot disorder.  During the February 1980 entrance Report of Medical Examination (RME), the examiner noted that the Veteran's feet were normal and the Veteran reported no foot complaints or conditions.  An accompanying February 1980 Report of Medical History (RMH) reflects that the Veteran denied any foot conditions or trouble.  Furthermore, the Veteran's separation examination in June 1987 along with her accompanying June 1987 RMH, reflected that the Veteran's feet were normal and that she denied any foot trouble and noted that she was in good health. 

The Veteran's post-service treatment records reflect the Veteran's reports of bilateral foot and ankle pain.  Treatment notes in October 2001 reflect that the Veteran reported pain in her fifth toe and right ankle.  It was noted that the Veteran had a small corn as well as a bursa palpated on the left fifth toe.  The examiner noted no pain on palpation of the right anterior ankle but noted that the Veteran reported pain when flexed.  X-ray evidence revealed a small bony spur on the left fifth toe but no ankle abnormalities.  An MRI conducted in October 2002 revealed a normal ankle.  Treatment notes in October 2005 reflected the Veteran's reports of feet and toe soreness and tenderness.  Treatment notes from November 2010 again reflected the Veteran's complaints of bilateral foot pain and X-ray evidence demonstrated fusion of the distal interphalangeal joint of the right fifth toe, and mild marginal spurring about the metatarsophalangeal and distal interphalangeal joint of the right great toe.  Furthermore, the examiner noted pes planus deformity but found no soft tissue abnormalities.  For the left foot, the X-rays demonstrated considerable narrowing with probable fusion of the distal interphalangeal joint of the fifth toe, and mild marginal spurring about the metatarsophalangeal and distal interphalangeal joint of the left right toe.  Again, the examiner noted mild pes planus deformity with normal soft tissues. 

During a July 2009 VA examination, the Veteran reported that she had pain of the medial right ankle felt just below the right medial malleolus and that she had to cut out the lateral toe side of any shoes that she purchased.  The examiner noted that he knew "not what to make of either of those reports.  Certainly, they do not translate to any diagnosable foot disease."  The examiner determined that as he could not diagnose a current condition, he could also not provide an opinion as to whether any current foot condition was causally related to any military service.  The examiner noted that upon physical examination, the Veteran could walk normally with equal weight on both feet and that both feet looked entirely normal including the soles of the feet and the feet were not flat demonstrating only a decreased arch.  The examiner also noted no history of treatment for any foot conditions and no use of orthotics.  The examiner found no employment handicap due to the Veteran's alleged foot conditions.  

During a March 2010 VA examination, the Veteran reported that she first suffered from foot pain during basic training in 1979 and that she was put on a profile and had to wear sneakers for approximately two weeks.  She reported that she had burning in her feet and that she could not wear her military issued boots.  She reported that after her service, she sought treatment for her feet and that she received injections in both of her feet and would soak them in Epsom salts.  She stated that she was always in pain and suffered fatigability when standing or walking.  She reported that she continued to have pain and took Motrin for moderate relief but did not use corrective devices.  She noted that her pain was sharp, located in both of her fifth toes and in the middle of the plantar aspect of both feet. 

Upon physical examination, the examiner noted that the Veteran was able to put normal weight equally on both feet, and that the soles of her feet showed no calluses.  The examiner found a decrease in the arch of both feet, which coincided with the pain that she had medially on the plantar aspect.  The examiner found no areas of inflammation outside of slight swelling on the medial aspect of both planar areas of both feet.  The examiner found some pain on deep palpation of the medial aspect of both feet, and there was pain on manipulation of the lateral aspect on the fifth toes of both feet.  The examiner noted no unusual shoe wear, no calluses and no breakdowns.  The examiner noted no edema or instability.  The examiner diagnosed mild pes planus and opined that the Veteran's condition was at least as likely as not related to her military experience.  

During an April 2011 VA examination, the Veteran reported pain over the dorsum of both feet and over her great toes.  She reported pain with standing and walking, but usually not with rest.  She reported that she gets relief when she elevates her feet and that she can stand for 20 to 30 minutes and walk four blocks.  She noted that her pain was constant when walking or standing and that she took no medication, nor did she use any corrective shoes or inserts.  

Upon physical examination, the examiner noted tenderness over the base of the great toe bilaterally and some painful motion, but no edema, weakness or instability.  The examiner noted mild bilateral pes planus, but no signs of calluses or breakdown.  The examiner found no unusual shoe wear or corns.  The examiner also noted X-ray evidence from November 2010 which showed mild degenerative changes in both great toes.  The examiner diagnosed the Veteran with mild bilateral pes planus and mild bilateral osteoarthritis of the great toes.  The examiner found that based on the evidence of record as well as the examination of the Veteran that there was no relationship between the Veteran's current complaints and her military service.  The examiner noted that the Veteran's service records reflected no foot conditions at the time of her discharge, with the Veteran self-reporting that she was in good health.  The examiner provided the further rationale that the bone spurs referred to and the corn and bursa found during an appointment in October 2001, developed more than a decade after the Veteran's discharge from service and therefore found that these had no relationship to her military service.  In addition, the examiner noted that the Veteran's mild pes planus was not diagnosed until March 2010, therefore the examiner opined that the Veteran's conditions were less likely as not caused by or a result of her military service. 
During an October 2011 VA examination, the Veteran complained of pain in both feet, standing and walking and occasionally at rest.  The Veteran noted pain in her right foot in her great toes.  She reported that she took Naprosyn for another condition which also gave her mild relief in her foot.  She stated that she could walk for 90 feet and could stand for 15 minutes.  She reported that she did not wear corrective shoes, inserts, or braces.  

Upon physical examination, the examiner noted mild pes planus bilaterally but found no corns or calluses.  The examiner noted no edema, weakness, or instability.  The examiner found painful motion of the right great toe and the left fifth toe with tenderness.  The examiner noted no unusual shoe wear.  The examiner noted X-rays conducted in November 2010 and reported that such found mild degenerative change in both great toes.  The examiner also noted that the evidence revealed considerable narrowing with probable fusion of the distal interphalangeal joint of the fifth toe on the left foot.  Further, the examiner noted that the X-rays revealed mild pes planus.  In addition, the examiner noted X-rays conducted in October 2011 which revealed no significant interval change when compared to prior examination.  The examiner noted that the X-rays showed mild hallux valgus with mild degenerative changes involving the first metatarsal phalangeal joint spaces.  The examiner noted no concerning erosive, periosteal changes and no evidence of acute fracture or dislocation.  

The examiner also noted the lay statements that the Veteran submitted in support of her claim.  The examiner noted that while the Veteran's lay statements indicated that the Veteran suffered from foot pain during service, the Veteran's service treatment records reflected no such complaints.  In addition, the examiner noted that the Veteran's separation examination found the Veteran's feet to be normal and she self-reported that she was in good health with no foot trouble.  The examiner found that the "objective medical evidence far outweighs the casual observations of non-medically trained individuals who are speaking decades after the fact."  The examiner diagnosed the Veteran with bilateral pes planus, bilateral osteoarthritis of the great toes, mild bilateral hallux valgus, and probable fusion of the distal interphalangeal joint of the left fifth toe.  The examiner opined that the objective evidence "clearly indicates there was no active foot problems during the Veteran's eight years in the military.  Therefore...the Veteran's foot complaints are less likely as not caused by or a result of her military service."

Throughout the appeal, in August 2002, June 2004, and September and October 2005, the Veteran's friends submitted statements in support of her claim.  In an August 2002 statement G.R., stated that she had known the Veteran since July 1987 and that she took the Veteran to the podiatrist in 1993 and 1997.  G.R. stated that she observed the Veteran's swollen feet with "puss running out of her foot."  In another August 2002 statement, the Veteran's friend G.W. stated that she had been a coworker of the Veteran's since April 1988 and that she had seen the Veteran's swollen, infected feet with visible puss.  Furthermore, G.W. stated that the Veteran lived with her for three months in 1993 during such time she witnessed the Veteran soaking and rubbing her feet constantly, and changing footwear with little relief.  G.W. stated that as long as she had known the Veteran, the Veteran had severe foot problems.  In June 2004, both of the Veteran's friends again submitted statements.  G.W. stated that she had known the Veteran for the 7.5 years that she was in the service and that the Veteran complained about her feet during that time.  G.R. stated that she knew the Veteran during her military service as well and that the Veteran complained of foot problems during that time.  In September and October 2005, both individuals again submitted statements.  G.W. stated that she had known the Veteran her entire life, and that she and the Veteran corresponded during the Veteran's service.  G.W. stated that the Veteran wrote to her about visiting military doctors in regards to her foot problems.  G.W. stated that after the military she and the Veteran worked and lived together and that she witnessed the Veteran dealing with foot pain.  G.R. stated that she too had known the Veteran her entire life and that the two also corresponded while the Veteran was in the military.  In addition to the Veteran's friends' statements, the Veteran also submitted several personal statements detailing her foot pain and problems. 

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has generally contended that she has a bilateral foot disorder as a result of her service.  

The Board notes that the Veteran has a current diagnosis of bilateral pes planus, osteoarthritis of the great toes, mild bilateral hallux valgus, and probable fusion of the distal interphalangeal joint of the left fifth toe; therefore the first element of service connection, whether for direct or presumptive service connection, is met. 

As for presumptive service connection and service connection based on continuity of symptomatology, pes planus and hallux valgus are not a chronic diseases subject to such forms of service connection.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Therefore, presumptive service connection or service connection based on continuity of symptomatology is not warranted.  Furthermore, while arthritis is a chronic disease subject to such forms of service connection, the objective evidence of record does not reflect that such developed to a compensable degree within one year of the Veteran's discharge from service.  Rather, the Veteran was not definitively diagnosed with osteoarthritis until 2010, approximately 23 years after her discharge from service.  Furthermore, there is no indication of any continuity of treatment or complaints of arthritis.  Therefore, presumptive service connection or service connection based on continuity of symptomatology is not warranted.  

As far as direct service connection, the Board notes that the Veteran's STRs are silent for any complaints, treatment or diagnosis of a foot problem or conditions.  In addition, the Veteran did not exhibit symptoms of or was diagnosed with any foot problems, within one year of service discharge.  Therefore, the Board notes that the in-service element required for direct service connection is missing.  Furthermore, as for the nexus element of direct service connection, while the March 2010 VA examiner appears to have provided a positive nexus opinion, she did not provide adequate reasoning or rationale to support her conclusion.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board affords this opinion little if any probative weight.  However, both the April and October 2011 VA examiners provided opinions indicating that the Veteran's current conditions of bilateral pes planus, hallux valgus, osteoarthritis of the great toes, and probable fusion of the distal interphalangeal joint of the left fifth toe as well as the conditions which she exhibited earlier, including a corn and bursa, were not caused by or related to her military service.  The examiners noted that the Veteran's service treatment records were silent for any complaints, treatment or diagnosis of a foot condition, specifically noting that the Veteran self-reported that she was in good health upon her discharge from service.  The examiners noted that it was well over a decade before any foot problems were noted and therefore they opined that her conditions were less likely than not caused by or related to her military service.  The examiners further noted the lay statements in support of the Veteran's claim, but noted that the objective medical evidence outweighed their contentions.  These opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  Therefore, the Board affords great probative weight to the April and October 2011 VA examiners' opinions.  As the Veteran is missing two essential elements of direct service connection, direct service connection is not warranted.  

The Board has also considered the lay statements of the Veteran and her two friends, which indicated that they believed her bilateral foot disorders were related to her military service.  In this regard, a layperson is competent to report on that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

However, the question of causation of a bilateral foot disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the musculoskeletal system.  There is no indication that the Veteran or her friends possesses such specialized knowledge.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the lay opinions of the Veteran and her friends regarding the etiology of her bilateral foot disorder are non-probative evidence.  See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between her bilateral foot disorders and her active duty service.  In contrast, the April and October 2011 VA examiners took into consideration all the relevant facts in providing opinions.  Therefore, the Board accords great probative weight to the VA examiners' opinions.

Consequently, the Board finds that the Veteran's bilateral foot disorders are not shown to be causally or etiologically related to a disease or injury incurred in or aggravated during active service.  Therefore, service connection for such claimed disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral foot disorder is denied. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


